EDITH BROWN CLEMENT, Circuit Judge,
concurring in the judgment in part and dissenting in the judgment in part:
I would hold that Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983), rather than Lemon v. Kurtz-man, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), applies to this deliberative body. I disagree with the conclusion that the four stipulated prayers violate Marsh. As to the question of how to apply Marsh, I read Marsh as prohibiting exploitation of prayer opportunities to advance one religion over another. Therefore, the injunction should be vacated in full because Doe failed to demonstrate that the Board exploited the prayer opportunity either “to proselytize or advance any one, or to disparage any other, faith or belief.” Id. at 794-95, 103 S.Ct. 3330. The conclusion in Judge Barksdale’s opinion that the Board demonstrated a clear *212preference for Christianity suffers from a lack of evidence in the record and an erroneously shifted burden of proof that requires the Board to prove it did not violate Marsh. Furthermore, even under the reasoning in Judge Barksdale’s opinion, the fourth prayer in the stipulations, given June 15, 2004, survives scrutiny under Marsh.
A. Marsh permits sectarian prayer when the prayer opportunity is not exploited for impermissible purposes
I believe that Judge Barksdale’s opinion misreads Marsh as allowing only non-sectarian prayer. This view would deem all explicit references to sectarian deities necessarily unconstitutional without regard to the government body’s practices or motivations. Such a holding does not square with Marsh. The Marsh Court’s focus was — as ours should be — not on the content of the prayer but on the practices and motivations behind the prayer opportunity. Under Marsh, a plaintiff must first show that a prayer opportunity was exploited for an impermissible purpose before the prayer’s content becomes relevant. Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330. The Supreme Court has recently reaffirmed this premise. “[The] Establishment Clause doctrine lacks the comfort of categorical absolutes. In special instances we have found good reason to hold governmental action legitimate even where its manifest purpose was presumably religious.” McCreary County v. Am. Civil Liberties Union of Ky., 545 U.S. 844, 125 S.Ct. 2722, 2733 n. 10, 162 L.Ed.2d 729 (2005) (emphasis added). The McCreary County Court cited Marsh as one such example of the Court “upholding legislative prayer despite its religious nature.” Id. A content-based rule is troubling for several reasons.
(1) A content-based rule contradicts Marsh
The precedent on which Judge Barks-dale’s opinion chiefly relies disavows leading with the content-based analysis employed in his opinion. In Marsh, the Court described the prayer as being “in the Judeo-Christian tradition.” 463 U.S. at 793, 103 S.Ct. 3330. The only reference in the Marsh majority opinion to any sectarian/non-sectarian distinction came in a footnote, when the Court observed that the chaplain who gave the prayers described them as being “ ‘nonsectarian,’ ‘Judeo Christian,’ and with ‘elements of the American civil religion.’ ” Id. at 793 n. 14, 103 S.Ct. 3330. The Court expressly avoided ruling based on the content of the prayer:
The content of the prayer is not of concern to judges where, as here, there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief. That being so, it is not for us to embark on a sensitive evaluation or to parse the content of a particular prayer.
Id. at 794-95, 103 S.Ct. 3330. The Marsh Court’s instruction not to reject prayer based on content alone is clear — unless the prayer opportunity has been shown to be exploitive, the content of the prayer is irrelevant. Judge Barksdale’s opinion contradicts Marsh’s instruction by first focusing on the content of the prayers rather than the Board’s use of the prayer opportunity.
If content is determinative, the Marsh Court’s analysis would be internally conflicted. The content of congressional prayer, referred to by the Marsh Court as exemplifying permissible legislative prayer, traditionally has included sectarian references. In addition, Congress continues to permit sectarian invocations, as it has *213since the practice’s inception.1 This practice, which Judge Barksdale’s opinion would deem unconstitutional under Marsh, has been upheld by the D.C. Circuit. See Murray v. Buchanan, 720 F.2d 689, 690 (D.C.Cir.1983) (en banc) (per curiam); see also Newdow v. Eagen, 309 F.Supp.2d 29, 41 (D.D.C.2004) (holding that congressional prayer remains constitutional under Marsh).
By relying on congressional prayer as a demonstrative example, the Marsh Court endorsed the understanding that the sectarian nature of the prayer’s content does not render it necessarily constitutionally unsound. Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330; see also McCreary County, 125 S.Ct. at 2733 n. 10 (citing Marsh as an example of a permissible prayer whose “manifest purpose was presumably religious”). Indeed, the Court stated that the Founders “did not consider opening prayers as a proselytizing activity or as symbolically placing the government’s official seal of approval on one religious view.” Marsh, 463 U.S. at 792, 103 S.Ct. 3330 (internal quotation omitted). The content of the prayers identified in the stipulations does not vary meaningfully from that of the prayers offered in Congress on a day-to-day basis. Furthermore, two federal district courts have recently affirmed the principle that a prayer’s sectarian nature does not make it impermissible. Pelphrey v. Cobb County, 410 F.Supp.2d 1324, 1325, 1349 (N.D.Ga.2006) (refusing to enjoin sectarian prayers at government meetings “that refer to ‘Jesus,’ ‘Jesus Christ,’ or ‘Christ’ ”); Dobrich v. Walls, 380 F.Supp.2d 366, 371, 377 (D.Del.2005) (permitting sectarian prayers at school board meetings, including the expression “in the name of Christ”).
(2) Marsh instead focuses on the exploitation of the prayer opportunity
Where invocations are intended to promote non-sectarian calls for guidance, wisdom, and solemnity, the First Amendment clearly is not violated. See Simpson v. Chesterfield County Bd. of Supervisors, 404 F.3d 276, 282 (4th Cir.2005) (“The Court also recognized that legislative invocations comport with the Establishment Clause not only because that tradition is ancient, but because invocations are intended to harmonize broadly ‘with the tenets of some or all religions.’ ”) (quoting Marsh, 463 U.S. at 792, 103 S.Ct. 3330); Snyder v. Murray City Corp., 159 F.3d 1227, 1234 (10th Cir.1998) (en banc) (“That genre, although often taking the form of invocations that reflect a Judeo-Christian ethic, typically involves nonsectarian requests for wisdom and solemnity, as well as calls for divine blessing on the work of the legislative body.”). This safe-harbor rule permitting non-sectarian prayer, however, does not compel a rule — imposed by Judge Barksdale’s opinion — rendering all sectarian prayer necessarily unconstitutional. As the Tenth Circuit pointed out in Snyder, the Establishment Clause does not prohibit all prayer that can be identified with a particular sect; “[rjather, what is prohibited by the clause is a more aggressive form of advancement, i.e., prose-lytization.” 159 F.3d at 1234 n. 10 (citing Marsh, 463 U.S. at 793 n. 14, 794-95, 103 S.Ct. 3330). Because all prayer is, at least *214in some way, inclusive to some and exclusive to others, “the kind of legislative prayer that will run afoul of the Constitution is one that proselytizes a particular religious tenet or belief, or that aggressively advocates a specific religious creed, or that derogates another religious faith or doctrine.” Id. at 1234. The Snyder court also noted that “[b]y using the term ‘proselytize,’ the Court indicated that the real danger in this area is effort by the government to convert citizens to particular sectarian views.” Id. at 1234 n. 10. By reducing Marsh to a sectarian/non-sectarian litmus test, Judge Barksdale’s opinion overlooks the pivotal focus of the Marsh decision — whether the prayer opportunity was exploited for constitutionally impermissible purposes — and contravenes the Court’s admonition against ruling based on content alone. See Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330; see also Snyder, 159 F.3d at 1234 n. 10 (noting that “all prayers ‘advance’ a particular faith or belief in one way or another” and reading Marsh as “underscoring] the conclusion that the mere fact a prayer evokes a particular concept of God is not enough to run afoul of the Establishment Clause”).
In addition, as the Court forewarned, a content-based approach is bad policy: by placing the evaluation of the prayers’ content ahead of the evaluation of the use of the prayer opportunity, this approach needlessly puts federal courts in the position of drawing the constitutional (and theological) line between sectarian and non-sectarian prayer. Marsh, 463 U.S. at 795, 103 S.Ct. 3330 (“[I]t is not for us to embark on a sensitive evaluation or to parse the content of a particular prayer.”) (emphasis added). Such attempts require courts to interpret tenets of different faiths and to make controversial judgments about what aspects of those faiths are most important to their adherents. Lee v. Weisman, 505 U.S. 577, 616-17, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (Souter, J., concurring) (“I can hardly imagine a subject less amenable to the competence of the federal judiciary, or more deliberately to be avoided where possible” than “comparative theology.”). To make such judgments, courts must determine both the doctrinal meaning of a prayer (which requires the court to ascertain the prayer leader’s belief) and whether that meaning differs significantly from the religious beliefs of others (which, again, requires ascertaining their beliefs). Drawing such theological distinctions, which only invite a new wave of litigation, is beyond the expertise, or proper role, of federal courts.
B. Marsh applied to this record
In addition to many generalist religious references, the illustrative set of prayers from the stipulations include references to “Jesus Christ,” “Jesus Christ our Lord,” and “Your Son, Jesus Christ.” In Doe’s view, “that these prayers advance Christianity is undeniable.” Doe further contends that the prayers “clearly discriminate against non-Christians.” In support of the argument that the Board’s invocations improperly advance Christianity, Doe cites County of Allegheny v. American Civil Liberties Union Greater Pittsburgh Chapter for the proposition that “[t]he clearest command of the Establishment Clause is that one religious denomination cannot be officially preferred over another.” 492 U.S. 573, 605, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (internal quotation omitted). The Establishment Clause does not, however, demand that governments abandon religion in favor of secularism: “To the extent that the Establishment Clause prevents preferences for one religion over another, it likewise prevents preferences for religion over nonreligion.” Murray v. City of Austin, 947 F.2d 147, 155 (5th Cir.1991); see also County of *215Allegheny, 492 U.S. at 605, 109 S.Ct. 3086 (noting that there exists “no official preference even for religion over nonreligion”).
Judge Barksdale’s opinion accepts Doe’s argument, stating that “[e]ach prayer in the stipulations is Christian in tenor, if not in fact.” Furthermore, it states that “none of the prayers included in the stipulations had such a [secular] tenor. Instead, each evoked a Christian tone, reflecting the Board’s religious preference for Christianity.”
As is normally the case, the plaintiff bringing an Establishment Clause claim under § 1983 bears the burden of proof. See Gillette v. United States, 401 U.S. 437, 450-51, 91 S.Ct. 828, 28 L.Ed.2d 168 (1971) (rejecting a challenge under the Establishment Clause); Bowden v. City of Electrn, 152 Fed.Appx. 363, 367 (5th Cir.2005) (noting, in another constitutional context, that “a plaintiff in a suit filed under 42 U.S.C. § 1983 has the burden of proving each element of the constitutional violation”); Doe v. Beaumont Indep. Sch. Dish, 173 F.3d 274, 300 (5th Cir.1999) (Garza, J„ dissenting) (“[T]he plaintiffs bear the burden of proof on ... their Establishment Clause claim.”), reh’g en banc, 240 F.3d 462 (5th Cir.2001). On more than one occasion, however, Judge Barksdale’s opinion faults the Board for not proving a particular point. The stipulations do not contain evidence establishing viewpoint discrimination or hostility to non-Christian religions. In the absence of proof to the contrary, the Board’s actions have not been shown to be impermissible under the Constitution. The conclusions in Judge Barksdale’s opinion, based upon an absence of evidence, cannot be squared with the allocation of the burden of proof on Doe.
Doe has made no showing that he or anyone was ever denied the opportunity to have an invocation led by someone of a more personally acceptable denomination (or non-denomination). Rather, the record, as limited as it is, reflects that the Board has affirmatively stated, through the stipulated and offered testimony, its willingness to allow any viewpoint to be heard at the meetings. Doe’s bare argument, unsupported by the stipulated evidence, that the Board is not true to its word cannot carry his burden. Even if Doe’s claim — that historically, the Board’s prayers have been uniformly Christian — is true, there is simply no record evidence that the Board advances Christianity to the exclusion of another sect or creed.
Judge Barksdale’s opinion, however, when analyzing the stipulated prayers under Marsh, states, “it appears the sectarian prayers here were exploited [to advance Christianity] with their overtly Christian tone and no evidence [was produced] that an adherent of any non-Christian faith was permitted to offer a prayer presenting a different message.” This determination is based on an absence of evidence. The similar conclusion that “the Board at [a] minimum aggressively advocate[d] Christianity” is based on an inference, which, in turn, is also drawn from a lack of evidence. The foundation for the holding that the Board improperly advanced Christianity is the understanding that the Board “provided] only Christians who presented Christian prayers.” That understanding is nothing more than an inference “[b]ased on the four prayers in the stipulations” and the fact that “no evidence exists that any prayers were given by non-Christians.” The record is devoid of any evidence showing that anyone from any other sect or creed ever asked to participate in the Board’s invocations.2
*216Even if the contention in Judge Barks-dale’s opinion that “[t]here is no evidence of any prayers that represented a different faith” were a correct application of the burden of proof, there is, likewise, no evidence that any non-Christians were ever denied an opportunity to offer a prayer or in any way were hampered in participating in whatever form they wished. After the Board asserted that it has never excluded any faith or denomination from participating in the invocations, Doe identified nothing in the record to counter this assertion.
Regardless, there is evidence in support of a non-exclusive policy. In the stipulated facts, the named defendants, including the members of the Board, stated a willingness to “testify under oath that the Tangipahoa School Board does not discriminate on the basis of religious viewpoint and that any individual who wants to give the invocation prior to a board meeting can do so regardless of their religious beliefs.” Again, Doe offers no evidence to counter the proposed testimony.
I also disagree with the attempt in Judge Barksdale’s opinion to prove exploitation of the prayer opportunity by reference to the Board’s unadopted policy. Judge Barksdale’s opinion infers hostility to non-sectarian, non-proselytizing prayer from the Board’s rejection of the written policy. Moreover, based solely on the Board’s rejection of the policy, Judge Barksdale’s opinion surmises that “the Board made no attempt to mitigate the effect the prayers had on those in attendance, or to make the prayers more inclusive of other religious beliefs.”
We should not overlook the possibility of alternative reasons for rejecting the policy. The policy limited the pool of potential leaders of the invocation in conflict with the Board’s past practice. That change could have been the reason for rejecting the proposed policy. Indeed, the rejection of the policy could have stemmed from the Board’s concern that it was not constitutionally permitted to limit the viewpoint of potential speakers. Whatever the reason, without more evidence in the record, the Board’s rejection of the written policy does not prove that the Board exploited the prayer opportunity to advance Christianity to the exclusion of other faiths.
C. The June 15 prayer survives even the reading of Marsh employed in Judge Barksdale’s opinion
Even under the reading of Marsh applied in Judge Barksdale’s opinion, the prayer given June 15, 2004, is not unconstitutional. The prayer contains no sectarian invocations. Rather, the generic references to “Father,” “God,” and “Lord” indisputably pass the perceived non-sectarian requirement. By grouping this last prayer in with the first three, Judge Barksdale’s opinion obfuscates the important distinction it seems to be trying to draw. Unlike the Christian references found in the other stipulated prayers, such as “Jesus Christ,” “Jesus Christ our Lord,” and “Your Son, Jesus Christ,” the June 15 prayer displays no Christian ten- or.
Judge Barksdale’s opinion cites Hin-richs v. Bosma, 440 F.3d 393 (7th Cir. 2006), for the proposition that Marsh permits only non-sectarian prayer. Both sides of the Hinrichs debate, however, would allow the June 15 prayer to survive constitutional scrutiny; the injunction in place in Hinrichs certainly would permit *217the June 15 prayer. See Hinrichs, 440 F.3d at 402 (“The injunction permits prayer so long as it is of a nondenominational nature and does not ‘use Christ’s name or title or any other denominational appeal.’ ”) (quoting Hinrichs v. Bosma, 410 F.Supp.2d 745, 748 (S.D.Ind.2006) (denying a stay of an injunction on sectarian prayer)). In rejecting the June 15 prayer, Judge Barksdale’s opinion strays from its own reasoning.
D. Conclusion
I would apply Marsh to this deliberative body. In my view, Judge Barksdale’s opinion misreads Marsh and improperly shifts the burden onto the Board to prove it did not violate Marsh. On this record, I cannot conclude that Doe has proven that the Board violated Marsh. As such, I would vacate the district court’s injunction in full.

. There is no doubt that prayers before Congress often contain explicit sectarian references. See Newdow v. Bush, 355 F.Supp.2d 265, 285 n. 23 (D.D.C.2005) (noting that "the legislative prayers at the U.S. Congress are overtly sectarian”); see also Steven B. Epstein, Rethinking the Constitutionality of Ceremonial Deism, 96 Colum. L.Rbv. 2083, 2104 & n. 118 (1996) (noting that, in the six-year period before 1996, "over two hundred and fifty opening prayers delivered by congressional chaplains have included supplications to Jesus Christ”).


. Judge Barksdale's opinion similarly faults the Board for not proving that a student is not *216a member. While the presence or absence of a student member on the school board is not determinative because Judge Barksdale’s opinion assumes that Marsh applies, the absence of proof regarding the Board’s assumed-but-not-proven exclusionary policy is critical.